Citation Nr: 0928625	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a calcaneal spur at 
the insertion of the right Achilles tendon, to include as 
secondary to a service-connected disability.

2.  Entitlement to service connection for a left ankle 
disability and left ankle bone spurs, to include as secondary 
to a service-connected disability.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
disability.

4.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
disability.

5.  Entitlement to service connection for a right foot 
disorder other than pes planus, to include as secondary to a 
service-connected disability.

6.  Entitlement to service connection for a left foot 
disorder other than pes planus, to include as secondary to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to 
February 1989.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from January 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO) which denied the 
benefits sought on appeal.

The Board notes that the Veteran submitted a timely June 2004 
notice of disagreement to a January 2004 rating decision 
which denied entitlement to service connection for right knee 
pain.  The RO continued the denial of service connection for 
right knee pain and denied service connection for right knee 
arthritis in a September 2005 rating decision.  The Board has 
recharacterized the issues of entitlement to service 
connection for right knee pain and right knee arthritis as a 
claim of entitlement to service connection for a right knee 
disability. 

The Veteran testified at a May 2009 video conference hearing 
before the undersigned Veterans Law Judge; the hearing 
transcript has been associated with the claims file.  

During the Veteran's Board hearing, he indicated that his 
claims for service connection for arthritis of the left 
ankle, right knee, left knee, right foot, and left foot 
should have been characterized as claims for service 
connection for a left ankle condition, a right knee 
condition, a left knee condition, a right foot condition, and 
a left foot condition, all as secondary to a service-
connected disability.  Accordingly, the Board has 
recharacterized the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

1.  Calcaneal Spur at the Insertion of the Right Achilles 
Tendon

A March 2007 VA examination report, notes under "Diagnosis" 
that the Veteran had a heel spur on the right foot and 
degenerative joint disease of the talonavicular joint, 
superimposed upon the pes planus.  The opinion stated, "in 
other words these conditions are at least as likely as not 
related to pes planus."  The examiner stated that the 
degenerative joint disease was diagnosed by history seen on 
prior x-ray; but indicated in the same report that there was 
no degenerative joint disease of the left ankle seen on x-ray 
at that time.  In the same VA examination report, the 
examiner also opined that a right heel spur was not caused by 
or a result of flat feet, indicating that heel spurs are seen 
in people who do not have flat feet.  The VA examiner did not 
address whether the Veteran's right heel spur was aggravated 
by service-connected flat feet or right ankle arthritis.

The Board finds that a remand for a supplemental opinion is 
necessary to address the issue of aggravation and to clarify 
any inconsistencies in the March 2007 VA opinion.  

2.  Left Ankle

Medical evidence of record indicates that the Veteran has a 
calcaneal enthesophyte or calcaneal spur of the left ankle.  
March 2007 and May 2008 VA examinations do not address the 
etiology of the Veteran's left ankle spur.  The Veteran 
submitted March 2007 and August 2008 letter notes from his 
private physicians indicating that his left ankle and 
bilateral knee disabilities may be related to the Veteran's 
service-connected bilateral feet.  In light of the low 
threshold as announced in McLendon v. Nicholson; the Board 
finds that a remand for a supplemental opinion is necessary.  

3.  Right and Left Knees

The Veteran was seen in service with right knee complaints.  
He was seen in March 1985 for right knee pain.  The examiner 
noted a twisting injury the day before.  The Veteran 
continued to be seen with a diagnosis of chondromalacia 
patella for a duration of three weeks.  He was treated with 
medication, issued knee braces, put on limited duty, and was 
put on bed rest for his knee.  X-rays revealed a normal right 
knee.  The Veteran was in a November 1985 motor vehicle 
accident, and was assessed with a minimal soft tissue injury 
to the right knee.  He complained of tenderness in the right 
knee in September 1988 while being evaluated for hallux 
valgus and pes planus.  

The Veteran has currently diagnosed meniscus tears of both 
the right and left knees.  September 2005 and July 2008 VA 
examinations did not address a March 1985 in-service injury 
to the right knee and findings pertaining to such.  VA 
opinions of record do not address whether the Veteran's right 
and left knee disabilities have been aggravated by a service-
connected disability.  Therefore, the Board finds that a VA 
opinion is necessary to determine whether the Veteran's 
currently diagnosed right and left knee disabilities are 
related to service or a service-connected disability.

4.  Right and Left Feet

X-rays of the bilateral feet reflect early degenerative 
changes of the first metatarsalphalangeal joint.  A March 
2007 x-ray of the right foot reflects moderate bunion 
deformity with arthritic changes, especially on the head of 
the metatarsal.  The Veteran has also reported that he has 
bone spurs in the feet.  Although the Veteran has had several 
VA foot examinations for rating purposes, these examinations 
did not address whether the Veteran has arthritis of the 
bilateral feet or bone spurs etiologically related to service 
or to a service connected disability.  Therefore, the Board 
finds that a supplemental opinion is necessary to address the 
Veteran's claim of service connection.  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the case to an 
appropriate VA orthopedic examiner for 
a supplemental opinion to address the 
Veteran's claims for service connection 
for a right ankle calcaneal spur, a 
left ankle disability to include a left 
ankle calcaneal spur, a right knee 
disability, a left knee disability, a 
right foot disorder, and a left foot 
disorder, all claimed as secondary to a 
service-connected disability.  If the 
examiner indicates that he or she 
cannot respond to the Board's questions 
without examination of the Veteran, the 
Veteran should be afforded such.  The 
claims folder should be made available 
to the examiner for review prior to 
examination.  The examiner should 
respond to the following: 

a).  State whether it is at least as 
likely as not that a calcaneal spur at 
the insertion of the right Achilles 
tendon is proximately due to, the 
result of, or aggravated by service-
connected pes planus or right ankle 
arthritis.  

b).  Identify any current left ankle 
disabilities, and state whether it is 
at least as likely as not that any such 
disability, to include a left ankle 
bone spur, is (1) etiologically related 
to service; and/or (2) proximately due 
to, the result of, or aggravated by 
service-connected pes planus or right 
ankle arthritis.

c).  Identify any current right knee 
disabilities, and state whether it is 
at least as likely as not that any such 
disability, to include a medial 
meniscal tear, is (1) etiologically 
related to service; and/or (2) 
proximately due to, the result of, or 
aggravated by service-connected pes 
planus or right ankle arthritis.  The 
examiner should specifically address 
in-service findings pertaining to a 
March 1985 twisting injury to the knee 
and subsequent treatment, and a 
November 1985 motor vehicle accident.

d).  Identify any current left knee 
disabilities, and state whether it is 
at least as likely as not that any such 
disability, to include a medial 
meniscal tear, is (1) etiologically 
related to service; and/or (2) 
proximately due to, the result of, or 
aggravated by service-connected pes 
planus or right ankle arthritis.

e).  Identify any current right foot 
disorders, other than pes planus, and 
state whether it is at least as likely 
as not that any such disability, to 
include arthritis and bone spurs, is 
(1) etiologically related to service; 
and/or (2) proximately due to, the 
result of, or aggravated by service-
connected pes planus or right ankle 
arthritis.

f).  Identify any current left foot 
disorders, other than pes planus, and 
state whether it is at least as likely 
as not that any such disability, to 
include arthritis and  bone spurs, is 
(1) etiologically related to service; 
and/or (2) proximately due to, the 
result of, or aggravated by service-
connected pes planus or right ankle 
arthritis.

The examiner should provide a complete 
rationale all opinions rendered with 
references to the evidence of record.  

2.  The RO should review the medical 
opinion to ensure that it is in 
complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures.

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
